            Case 1:18-cv-02116-EGS Document 10 Filed 01/07/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 FREEDOM WATCH,                                     )
                                                    )
                        Plaintiff,                  )
                                                    )
                         v.                         ) Civil Action No. 18-2116 (EGS)
                                                    )
 FEDERAL BUREAU OF INVESTIGATION,                   )
 U.S. DEPARTMENT OF JUSTICE, and                    )
 BUREAU OF ALCOHOL, TOBACCO,                        )
 FIREARMS, AND EXPLOSIVES,                          )
                                                    )
                        Defendants.                 )
                                                    )

                    DEFENDANTS’ MOTION TO STAY PROCEEDINGS
                       IN LIGHT OF LAPSE IN APPROPRIATIONS

       Defendants’ Reply in support of their dispositive motion is due on January 9, 2019, as a

result, Defendants hereby move for a stay of the above-captioned civil action for the following

reasons:

       1.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice (Department) expired and appropriations to the Department

lapsed. The same is true for several other executive agencies. The Department does not know

when funding will be restored by Congress.

       2.       Absent an appropriation, Department attorneys and employees are prohibited

from working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.”

31 U.S.C. § 1342.
            Case 1:18-cv-02116-EGS Document 10 Filed 01/07/19 Page 2 of 3




       3.       Defendants, through counsel, therefore request a stay of this civil action until

Congress has restored appropriations to the Department.

       4.       If this motion for a stay is granted, undersigned counsel will notify the Court

within five days after Congress has appropriated funds for the Department. Defendants

respectfully request that all current deadlines for the parties be extended commensurate with the

calendar day duration of the lapse in appropriations.

       5.       Pursuant to Local Rule 7(m), counsel has contacted Plaintiff’s Counsel to

ascertain his position on this motion. Plaintiff’s Counsel has not responded as of the close of

business, January 7, 2019.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, Defendants hereby move for a stay of this case until Department of Justice attorneys are

permitted to resume their usual civil litigation functions.

Dated: January 7, 2019                                  Respectfully submitted,

                                                        JESSIE K. LIU
                                                        D.C. Bar #472845
                                                        United States Attorney

                                                        DANIEL F. VAN HORN
                                                        D.C. Bar # 924092
                                                        Chief, Civil Division

                                                               Heather Graham-Oliver
                                                        On Behalf of Melanie Hendry
                                                        Assistant United States Attorney
                                                        Civil Division
                                                        U.S. Attorney’s Office, District of Columbia
                                                        555 Fourth Street, N.W.
                                                        Washington, D.C. 20530
                                                        Phone: (202) 252-2510
                                                        Fax: (202) 252-2599
                                                        mhendry1@usa.doj.gov

                                                        Counsel for Defendants
         Case 1:18-cv-02116-EGS Document 10 Filed 01/07/19 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 FREEDOM WATCH,                                     )
                                                    )
                       Plaintiff,                   )
                                                    )
                        v.                          ) Civil Action No. 18-2116 (EGS)
                                                    )
 FEDERAL BUREAU OF INVESTIGATION,                   )
 U.S. DEPARTMENT OF JUSTICE, and                    )
 BUREAU OF ALCOHOL, TOBACCO,                        )
 FIREARMS, AND EXPLOSIVES,                          )
                                                    )
                       Defendants.                  )
                                                    )

                                     [PROPOSED] ORDER

       In consideration of the Defendants’ Motion to Stay Proceedings in Light of Lapse of

Appropriations, it is hereby ORDERED that the motion is GRANTED; and that all current

deadlines for the parties shall be extended commensurate with the calendar day duration of the

lapse in appropriations and Defendant's counsel shall notify the Court within five days of

Congress appropriating funds for the Justice Department.



                                                     _____________________________
                                                     DISTRICT COURT JUDGE
